—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered November 29, 1993, convicting him of criminal possession of a controlled substance in the third degree (two counts) and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*790Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was insufficient to support a finding that he had knowledge of the weight of the controlled substance is unpreserved for appellate review (see, People v Lawrence, 85 NY2d 1002; People v Gray, 86 NY2d 10), and we decline to reach it in the exercise of our interest of justice jurisdiction. The defendant’s contention that the evidence as to the chain of custody of the vials was insufficient to support a finding that the evidence admitted was the same as that seized from the defendant is also unpreserved for appellate review (see, CPL 470.05 [2]; People v Jackson, 199 AD2d 535). The evidence was admitted without objection and the defendant’s motion for a trial order of dismissal did not specify this ground.
The remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.